DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 04/12/2021.
Claims 1-8, 10-23, and 25-30 have been amended.
Claims 9, and 24 have been previously canceled.
Claims 1-8, 10-23, 25-30 are pending in this application.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 

Regarding the Objection to Figure 2 the replacement drawing files 04/12/2021 overcomes the objection.  

Regarding the 112(b) rejection
Applicant’s arguments, see lines 12 -21 of applicant’s argument, filed 04/12/2021, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 1 and 16 has been withdrawn. 

Regarding the 101 arguments. 
Applicant argues 101 starting on page 18 of their response.

Applicant's step 2A prong 1 arguments amount to an assertion that the claims are not directed to a fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships.   This is unpersuasive as the claims are drawn to insurance which is a fundamental economic practice.  

Applicant’s prong 2 arguments start on page 19 of the rejection.  
	Examiner’s response will be in Bold Below. 
	Note page 19 and 20 describe relevant law regarding to step2A prong 2 with a the argument starting on page 21. 
To briefly summarize, Claim 1 is directed to a technical advantage of a system 
dynamically interacting with environmental measurements thereby adapting its operation, which allows the implementation of the process by technical means in an automated system. Further, the "risk class criteria" and "measuring parameters" are clear by themselves and contribute to both a "practical application" and "significantly more"" because they are dynamically adapted based on time-correlated incidence data. Such a dynamical adaption of these features cannot be performed without technical considerations. Moreover, they are defined in terms of a functional link with other features of Claim 1. 

Examiner respectfully disagrees.  First, this argument appears to relate to the element “the criteria and/or related measuring parameters being dynamically adapted based on time-correlated incidence data for a preferred life risk condition indicating changes in the condition of the risk exposed individuals,” which is considered abstract in the previous non-final rejection dated 12/10/2020.  "However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology." (MPEP 2106.05(a)).  As such this element does not integrate the abstract idea into a practical application or significantly more.  


This functional link is evident multiple times in Claim 1. For instance, Claim 1 defines that the processing circuitry is configured to, when the captured parameters of a risk exposed individual fail to be matched to the criteria for one of the retrievable stored risk classes by the system, generate and compare a relative mortality factor of the individual of the parameters to an average mortality of the closest matched risk class, and based on the assigned first tolerance factor of the closest matched risk class, indicate whether to accept or reject a possible risk- transfer for the individual for the closest matched risk class. 
Thus, the risk class criteria and the measuring parameters (for example, individual- specific parameters, captured parameters) are updated in a dynamic manner. This dynamic updating is understood by one of ordinary skill in this particular art as being carried out in real- time.

This argument is similar to previously made argument that have been replied to in the non-final office action dated 12/10/2020.  The previous statement that the applicant is arguing claim elements that are considered abstract is still relevant. 
	However, to further clarify, the argued claim elements are considered part of insurance, as they cover taking an individual’s information and determining the individuals risk class and whether to transfer the individual to the risk class.  This represents an improvement to insurance which is a fundamental economic practice which is a certain method of organizing human activity and therefore an abstract idea, not a technical field.  Therefore the argued improvement is an improvement to the abstract idea and does not integrate the abstract idea into a practical application.   
	
The automated system of Claim 1 is aimed at the risk assessment in a real-time 
environment by assessing the risks and classifying and/or categorizing the risks as required by preferred life classification systems. This system certainly has a technical object as summarized above with all the features of assignment, matching, dynamically adapting, generating, comparing etc. Such recitations performed by the physical entities specifically configured to perform these recitations cannot be found in any abstract method being performed on a general purpose computer. 
Furthermore, none of the known abstract methods or conventional systems provides a solution to the problem of real time risk assessment by assigning a risk class to the individuals based on the captured parameters of the individuals via matching of the captured parameters with the criteria associated with the assigned risk class. In addition, none of the aforementioned discloses that such criteria are dynamically adapted based on time-correlated incidence data indicating changes in the condition of individuals.
Hence, the claimed concepts do indeed provide a technical improvement, which results in a "practical application" as well as "significantly more." Even further, Applicant kindly submits that the pending claims also amount to "significantly more" because the pending claims recite features that are not well-understood, routine, or conventional.

Examiner respectfully disagrees, the above argument represents an improvement to the abstract idea of insurance, and not an improvement to a technical field.  There needs to be additional elements that the not directed to the abstract idea that are able to integrate the claimed invention into a practical application or significantly more.  As claimed, the claims are nearly entirely directed to insurance, which is a fundamental economic practice, which is a certain method or organizing human activity and therefore an abstract idea.  
	Regarding applicants ex Party Smith argument, as stated in the non-final rejection dated 12/01/2020 PTAB cases are not dispositive and are non-precedential. Furthermore, the fact patterns are not exactly the same as in the cited case therefore it cannot be used to prove eligibility of the instant application.  
	Furthermore there do not appear to be analogues additional elements between the case in Ex Partye Smith and the present application, as there is not a trading floor or equivalent to be used against the claimed system.

	Therefore applicant’s argument regarding 35 U.S.C. § 101 is unpersuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8, 10-23, 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8, 10-23, 25-30 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 16 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 16 recites the limitations of:
An automated signaling method for scenario-based, real- time measuring, monitoring and signaling based on real-time risk-assessment and adjustment, the automated signaling method comprising:
automatically transferring risk exposures from a risk exposed individual to an automated first risk transfer system and/or from the automated first risk transfer system to an associated automated second risk transfer system, by a generated activation signaling by the automated system, the risk-transfer systems being systems for automated pooling of resources from assigned risk exposed individuals thereby transferring a defined risk exposed associated with the risk exposed individuals to the risk-transfer systems, operation of the transferred risk exposures being defined by risk-transfer parameters, wherein in case of triggering the occurrence of a defined life risk at a risk exposed individual, a loss of the concerned risk exposed individual is distinctively covered by the risk-transfer systems by triggering a specific transfer of resources from the risk-transfer system to the concerned risk exposed individual, wherein an automated mortality classification system comprises a table with retrievable stored risk classes each comprising assigned risk class criteria, wherein individual-specific parameters of the risk exposed individuals are captured relating to criteria of the stored risk classes by the system and stored to a memory and wherein a specific risk class associated with the risk exposed individual is identified out and selected of said stored risk classes by the system based on captured parameters, wherein the captured parameters comprise at least parameters defining physical measuring parameters to detect occurrence of a risk event at the risk exposed individual, by the system and/or time- or amount-related threshold values, wherein the method further comprises:
in response to selecting a first channel via a use interface to each of the risk classes of the table with retrievable stored risk classes, determining and assigning a first tolerance factor to the corresponding risk class, the criteria and/or related measuring parameters being dynamically adapted based on time-correlated incidence data for a preferred life risk condition indicating changes in the condition of the risk exposed individuals;
when the captured parameters of a risk exposed individual fail to be matched to the criteria for one of the retrievable stored risk classes by the system, generating and comparing a relative mortality factor of the individual of the parameters to an average mortality of the closest matched risk class, and based on the assigned first tolerance factor of the closest matched risk class, indicating whether to accept or reject a possible risk-transfer for the individual for the closest matched risk class;
in response to selecting a second channel via a user interface, defining class category parameters with assigned class category criteria comprising at least three class categories "standard," "preferred" and "better preferred," measuring a relative mortality factor based on the captured individual's specific parameter and the class category criteria and in relation to the average of expected mortality for the specific risk class associated with the individual, determining and assigning a second tolerance factor for an excess mortality to the corresponding risk class, and indicating whether to assign the individual to the class category parameter "standard" or to a better class category "preferred" or "better preferred" based on the second tolerance factor, thereby providing the movement of the individual from class category "standard" to better class category factors "preferred" and/or "better preferred;" 
in response to selecting a third channel via the user interface, capturing individual- specific parameter, triggering for predefined decline parameters in the captured individual-specific parameter, and upon detecting one of the predefined decline parameters, declining a possible risk-transfer for the individual for any of the risk classes by transmitting appropriate decline data; and
based on the real-time risk-assessment and adjustment, transferring specific risks associated with the risk-exposed individuals from the risk-exposed individual to the automated first risk transfer system and/or from the automated first risk transfer system to the associated automated second risk transfer system, and generating and transmitting the activation signaling to the automated first risk transfer system and/or to the associated automated second risk transfer system, the risk transfer being mutually synchronized between the automated first risk transfer system and automated second risk transfer system.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice specifically insurance and risk mitigation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite user interface, processing circuitry, memory and first and second insurance system. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, and 16, are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification pg 14 lines 1 – 7 about implantation using a 
 (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8, 10-15, 17 – 23, and 25-30 further define the abstract idea that is present in their respective independent claims 1, and 16, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-15, 17 – 23, and 25-30 are directed to an abstract idea.  Thus, the claims 1-8, 10 – 23, and 25-30 are not patent-eligible.



Prior Art Rejection
	Based upon further search and consideration the prior art rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693